        Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 1 of 17




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK


 CAR-FRESHNER CORPORATION and JULIUS
 SÄMANN LTD.,

                                Plaintiffs,                     Civil Action No. 5:21-cv-838
                                                                                 (MAD/ML)
                       v.

 SUBARU OF AMERICA, INC., STAPLES, INC.,
 STAPLES CONTRACT & COMMERCIAL LLC, and
 DESIGN RESOURCES, INC. d/b/a CAPS DIRECT,

                                Defendants.


                            COMPLAINT AND JURY DEMAND

        Plaintiffs CAR-FRESHNER Corporation (“CFC”) and Julius Sämann Ltd. (“JSL”)

(collectively, “Plaintiffs”), by and through their counsel Bond, Schoeneck & King,

PLLC, for their Complaint against defendants Subaru of America, Inc. (“Subaru”),

Staples, Inc. (“Staples”), Staples Contract & Commercial LLC (“Staples C&C”) and

Design Resources, Inc. d/b/a Caps Direct (“Caps Direct”) (collectively, “Defendants”),

allege as follows:

                              JURISDICTION AND VENUE

        1.      This action arises under the Lanham Trademark Act, as amended, 15

U.S.C. § 1051 et seq., related state statutes, and the common law. This Court has

jurisdiction under 15 U.S.C. § 1121, 28 U.S.C. § 1331, 28 U.S.C. § 1338(a), and 28

U.S.C. § 1367(a).

        2.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b),

(c), and (d).




12754061.2
        Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 2 of 17




                                      PARTIES

        3.    Plaintiff CFC is a Delaware corporation that has its principal place of

business at 21205 Little Trees Drive, Watertown, New York 13601.

        4.   Plaintiff JSL is a Bermuda corporation that has its principal place of

business at Victoria Place, 31 Victoria Street, Hamilton HM10, Bermuda.

        5.   Upon information and belief, Subaru is a New Jersey corporation that

has its principal place of business at One Subaru Drive, Camden, New Jersey 08103.

        6.   Upon information and belief, Subaru markets and distributes Subaru

vehicles, parts, and accessories throughout the United States, including in the

Northern District of New York.

        7.   Upon information and belief, Subaru also operates one or more highly

interactive websites, accessible throughout the United States, including in the

Northern District of New York, for promotional and commercial purposes, and has

used one or more of those websites to sell, offer for sale, distribute, and/or advertise

the products complained of herein in this District and elsewhere.

        8.   Upon information and belief, Staples is a Delaware corporation,

authorized to do business in New York, that has its principal place of business at 500

Staples Drive, Framingham, Massachusetts 01702.

        9.   Upon information and belief, Staples operates retail stores across the

United States, including numerous stores in the Northern District of New York (e.g.,

East Syracuse, Clay, New Hartford, Auburn, Vestal, Rensselaer, Glenmont, Albany,

Latham, Clifton Park, Saratoga Springs, Watertown, and Plattsburgh).




                                             2
12754061.2
        Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 3 of 17




        10.   Upon information and belief, Staples, under contract with Subaru, also

operates subarugear.com, a highly interactive website accessible throughout the

United States, including in the Northern District of New York, to sell, offer for sale,

distribute, and advertise Subaru accessories, including the products complained of

herein, in this District and elsewhere.

        11.   Upon information and belief, consumers can access subarugear.com

directly and also via a link on subaru.com, a consumer website operated by Subaru.

        12.   Upon information and belief, the subarugear.com domain name is

registered to Subaru.

        13.   Upon information and belief, Staples C&C is a Delaware limited liability

company, authorized to do business in New York, that has its principal place of

business at 500 Staples Drive, Framingham, Massachusetts 01702 and is affiliated

and acting in concert with Staples.

        14.   Upon information and belief, Staples C&C has sold, offered for sale,

advertised, and/or distributed the products complained of herein, in this District and

elsewhere.

        15.   Upon information and belief, Caps Direct is a Missouri corporation that

has its principal place of business at 7007 College Boulevard, Suite 700, Overland

Park, Kansas 66211.

        16.   Upon information and belief, Caps Direct is a private label apparel

sourcing company that designs and supplies custom headwear and accessories.




                                            3
12754061.2
        Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 4 of 17




        17.   Upon information and belief, Caps Direct designed, manufactured

and/or procured the products complained of herein and sold and distributed them to

Staples and/or Subaru to be sold, offered for sale, distributed, and advertised

throughout the United States, including in this District.

                       PLAINTIFFS’ TREE DESIGN MARKS

        18.   For over 60 years, under license from JSL and its predecessors, CFC and

its predecessors have used trademarks and corporate identifiers comprising or

containing a distinctive abstract Tree design (the “Tree Design Marks”) in connection

with the manufacture, marketing, and sale of various products, including without

limitation, the world famous air fresheners in the distinctive abstract Tree design

shape (“LITTLE TREES Air Fresheners”), as shown by the examples below:




        19.   Examples of Plaintiffs’ air freshener products bearing the Tree Design

Marks are shown below:




                                            4
12754061.2
        Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 5 of 17




        20.   Due to the immense popularity of the Tree Design Marks, Plaintiffs have

used those marks on a wide variety of consumer goods, including clothing and hats,

as shown by these examples:




        21.   As a result of this long and extensive use on quality products and this

long and extensive use as corporate identifiers, the Tree Design Marks are well

known and well received.

        22.   Plaintiffs’ and their respective predecessors’ rights in the Tree Design

Marks date back to at least 1952.

        23.   JSL is the owner of the Tree Design Marks, and CFC is the exclusive

licensee of the Tree Design Marks for air fresheners in the United States. CFC, under



                                            5
12754061.2
        Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 6 of 17




license from JSL, is also a licensee of the Tree Design Marks for other products in the

United States.

        24.   Plaintiffs use the Tree Design Marks in many different fashions to

identify Plaintiffs as the source of high-quality goods. Among many other uses, the

Tree Design Marks appear on the packaging for Plaintiffs’ products, on the products

themselves, in various forms of advertising and promotions for Plaintiffs and their

products, and throughout websites operated by Plaintiffs. The Tree Design Marks

also appear as the shape of the LITTLE TREES Air Fresheners.

        25.   JSL owns the following incontestable federal trademark registrations

for the Tree Design Marks, among others:

    Mark         Registration    Registration                    Goods
                     No.            Date


                                   August 8,     Absorbent body impregnated with a
                   719,498
                                     1961        perfumed air deodorant, in Class 5




                  1,781,016      July 13, 1993 Air freshener, in Class 5




                                 September 7,
                  1,791,233                   Air freshener, in Class 5
                                     1993




                                            6
12754061.2
        Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 7 of 17




    Mark         Registration     Registration                   Goods
                     No.             Date


                                               Travel bags, in Class 18; Shirts,
                   2,741,364     July 29, 2003 sweatshirts, t-shirts, and caps, in
                                               Class 25



                                                 Air fresheners, in Class 5; pens and
                                   March 30,     stickers, in Class 16; luggage tags,
                   3,766,310
                                     2010        in Class 18; shirts and hats, in
                                                 Class 25

        26.   Pursuant 15 U.S.C. § 1115(b), JSL’s incontestable registrations noted

above are conclusive evidence of the validity of the marks and their corresponding

registrations, of JSL’s ownership of those marks, and of Plaintiffs’ exclusive right to

use those marks in commerce.

        27.   Plaintiffs have spent, and continue to spend, significant amounts of time

and money developing, testing, and promoting their goods sold under the Tree Design

Marks.

        28.   Plaintiffs’ LITTLE TREES Air Fresheners are widely promoted in a variety

of media, including on numerous websites, magazines, and printed promotional

materials.

        29.   Plaintiffs’ LITTLE TREES Air Fresheners are sold through a wide variety

of different trade channels.

        30.   Plaintiffs’ LITTLE TREES Air Fresheners appear frequently on television,

in movies, and in popular culture as a symbol of high-quality goods originating with

Plaintiffs.




                                            7
12754061.2
        Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 8 of 17




        31.   As a result of this long and extensive use and promotion, Plaintiffs’ Tree

Design Marks enjoy widespread public recognition. They have acquired tremendous

goodwill and secondary meaning among the consuming public, which recognizes the

Tree Design Marks as exclusively associated with Plaintiffs.

        32.   Plaintiffs’ LITTLE TREES Air Fresheners have become staples of

American commerce, familiar to millions of consumers who encounter these products

and the Tree Design Marks in a wide variety of commercial contexts. Consumers

know and recognize the Tree Design Marks as designating products of the highest

and most reliable quality.

        33.   The Tree Design Marks are non-functional and serve as arbitrary source

identifiers of the Plaintiffs and their highly regarded products.

        34.   Plaintiffs’ Tree Design Marks are famous throughout the United States

and have enjoyed such fame since long prior to Defendants’ infringing and diluting

acts complained of herein.

        35.   JSL also has potent common law trademark rights in and to its Tree

Design Marks by virtue of their longstanding and well-recognized use in commerce.

                       DEFENDANTS’ INFRINGEMENT OF
                       PLAINTIFFS’ TREE DESIGN MARKS

        36.   Upon information and belief, Defendants, without authorization from

Plaintiffs, have advertised, offered for sale, sold and/or distributed hats that use

marks confusingly similar to Plaintiffs’ famous Tree Design Marks (the “Infringing

Products”).

        37.   An image of one of the Infringing Products appears immediately below:




                                             8
12754061.2
        Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 9 of 17




        38.   The tree design used on the Infringing Products is virtually identical to

Plaintiffs’ famous Tree Design Marks, as illustrated by this side-by-side comparison

of the silhouettes:




        39.   Upon information and belief, Defendants have advertised, offered for

sale, sold, and/or distributed Infringing Products throughout the United States,

including in the Northern District of New York.

        40.   On April 8, 2021, via an online purchase made on subarugear.com, the

Infringing Product pictured above was sold to a customer for delivery to an address

in Philadelphia, New York, and subsequently was delivered to that address in this

District.

        41.   Shortly after placing the order on subarugear.com, the customer

received an order confirmation via email from Subaru.Consumer@staples.com.




                                            9
12754061.2
       Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 10 of 17




        42.   The return address on the mailing label affixed to the box containing the

Infringing Product received in Philadelphia, New York indicated that the package

had been shipped from “Staples Promotional Products” at 1520 Albany Place

Southeast, Orange City, Iowa 51041. Upon information and belief, that is one of the

addresses at which Staples C&C operates.

        43.   Upon information and belief, Staples has used the name “Staples

Promotional Products,” including on the web at staplespromo.com.

        44.   Upon information and belief, Staples C&C has also used “Staples

Promotional Products” as a tradename.

        45.   Plaintiffs have never given Defendants permission to use Plaintiffs’ Tree

Design Marks in the sale or promotion of the Infringing Products.

        46.   Defendants’ use of the marks at issue in connection with the sale,

offering for sale, distribution, and/or advertising of the Infringing Products has been

and, if continued, is likely to cause confusion, mistake, or deception as to the source

or sponsorship of Defendants’ products, and to mislead the public into believing that

Defendants’ products emanate from, are approved or sponsored by, are licensed by,

or are in some way associated or connected with Plaintiffs.

        47.   Upon information and belief, Defendants were aware of Plaintiffs’

famous Tree Design Marks prior to the promotion and sale of the Infringing Products,

but nevertheless intentionally proceeded with the promotion and sale of the

Infringing Products with disregard for Plaintiffs’ rights.




                                            10
12754061.2
       Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 11 of 17




        48.   This is not the first time Subaru has infringed Plaintiffs’ famous Tree

Design Marks.

        49.   In 2010, Plaintiffs discovered the image of a confusingly similar tree-

shaped air freshener being used in an animated Subaru banner advertisement on the

Kelley Blue Book website. The ad was removed after Plaintiffs contacted Subaru.

        50.   In 2011, Plaintiffs discovered the image of another confusingly similar

tree-shaped air freshener being used in a Subaru-related commercial on the

Sundance channel and website.       The ad was changed after Plaintiffs contacted

Subaru.

        51.   Defendants, by their acts complained of herein, have infringed the Tree

Design Marks, diluted the unique commercial impression of the Tree Design Marks,

unfairly competed with Plaintiffs in the marketplace, and otherwise improperly used

the reputation and goodwill of Plaintiffs to sell their goods, which are not connected

with, or authorized, approved, licensed, produced, or sponsored by, Plaintiffs.

        52.   Defendants’ aforesaid acts have caused and, if continued, will continue

to cause irreparable injury to Plaintiffs, for which they have no adequate remedy at

law.

                               CLAIMS FOR RELIEF

                                  CLAIM I
                        INFRINGEMENT OF A REGISTERED
                                TRADEMARK
                                  (Federal)

        53.   Plaintiffs repeat and reallege the allegations in paragraphs 1 through

52 as if set forth herein.




                                           11
12754061.2
       Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 12 of 17




        54.   Defendants’ unlawful and improper actions, as set forth above, have

been, and if continued, are likely to cause confusion, mistake, or deception as to the

source, origin, affiliation, association, or sponsorship of Defendants’ goods and to

falsely mislead consumers into believing that Defendants’ goods originate from, are

affiliated or connected with, or are approved by, Plaintiffs.

        55.   Defendants’ activities constitute an infringement of the Tree Design

Marks in violation of the Lanham Act, 15 U.S.C. § 1114.

        56.   Defendants’ acts of infringement have caused injury to Plaintiffs.

        57.   Upon information and belief, Defendants have engaged in these

activities willfully, so as to justify a treble award of Defendants’ profits, and Plaintiffs’

recovery of their attorneys’ fees under 15 U.S.C. § 1117.

        58.   Defendants’ acts of infringement, if continued, will continue to cause

Plaintiffs to sustain irreparable injury, for which they have no adequate remedy at

law.

                                 CLAIM II
                        TRADEMARK INFRINGEMENT AND
                            UNFAIR COMPETITION
                                  (Federal)

        59.   Plaintiffs repeat and reallege the allegations of paragraphs 1 through

58 as if set forth herein.

        60.   Defendants’ unlawful and improper actions, as set forth above, have

been, and if continued, are likely to cause confusion, mistake, or deception as to the

source, origin, or sponsorship of Defendants’ goods, or to falsely mislead consumers




                                              12
12754061.2
       Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 13 of 17




into believing that Defendants’ goods originate from, are affiliated or connected with,

or are approved by, Plaintiffs.

        61.   Defendants’ activities constitute infringement of Plaintiffs’ Tree Design

Marks, false designation of origin, and unfair competition in violation of 15 U.S.C. §

1125(a).

        62.   Defendants’ acts of infringement, false designations of origin, and unfair

competition have caused injury to Plaintiffs.

        63.   Upon information and belief, Defendants have engaged in these

activities willfully, so as to justify a treble award of Defendants’ profits, and Plaintiffs’

recovery of their attorneys’ fees under 15 U.S.C. § 1117.

        64.   Defendants’ acts of infringement, false designations of origin, and unfair

competition, if continued, will continue to cause Plaintiffs to sustain irreparable

injury, for which they have no adequate remedy at law.

                                    CLAIM III
                               TRADEMARK DILUTION
                                     (Federal)

        65.   Plaintiffs repeat and reallege the allegations of paragraphs 1 through

64 as if set forth herein.

        66.   Plaintiffs are respectively the owner and licensee of the rights in and to

Plaintiffs’ Tree Design Marks that are distinctive and famous among the general

consuming public in the United States and have been famous since long before

Defendants engaged in the activities complained of herein.




                                              13
12754061.2
       Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 14 of 17




        67.   Defendants’ activities, as set forth above, have been, and if continued,

are likely to dilute, impair, tarnish, and blur the distinctive quality of Plaintiffs’

famous Tree Design Marks in violation of 15 U.S.C. § 1125(c).

        68.   Defendants’ acts of dilution have caused injury to Plaintiffs.

        69.   Upon information and belief, Defendants have engaged in these

activities willfully, so as to justify a treble award of Defendants’ profits, and Plaintiffs’

recovery of their attorneys’ fees under 15 U.S.C. § 1117.

        70.   Defendants’ acts have caused substantial and irreparable injury to

Plaintiffs and, in particular, to their valuable goodwill and the distinctive quality of

their famous Tree Design Marks and, if continued, will continue to cause substantial

and irreparable injury to Plaintiffs for which they have no adequate remedy at law.

                                  CLAIM IV
                       VIOLATION OF NEW YORK GENERAL
                             BUSINESS LAW § 360-l

        71.   Plaintiffs repeat and reallege the allegations of paragraphs 1 through

70 as if set forth herein.

        72.   Defendants’ activities have been, and if continued, are likely to dilute

Plaintiffs’ distinctive Tree Design Marks, in violation of Plaintiffs’ rights under New

York General Business Law § 360-l.

        73.   Defendants’ violations of New York General Business Law § 360-l have

caused injury to Plaintiffs.

        74.   Defendants’ violations of New York General Business Law § 360-l have

caused, and, if continued, will continue to cause Plaintiffs to sustain irreparable

harm, for which Plaintiffs have no adequate remedy at law.



                                              14
12754061.2
       Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 15 of 17




                                 CLAIM V
                        TRADEMARK INFRINGEMENT AND
                            UNFAIR COMPETITION
                               (Common Law)

        75.   Plaintiffs repeat and reallege the allegations of paragraphs 1 through

74 as if set forth herein.

        76.   Defendants’ unlawful and improper actions, as set forth above, have

been, and if continued, are likely to cause confusion, mistake, or deception as to the

source, origin, or sponsorship of Defendants’ goods, or to falsely mislead consumers

into believing that Defendants’ goods originate from, are affiliated or connected with,

or are approved by, Plaintiffs.

        77.   Defendants’ activities complained of herein constitute trademark

infringement and unfair competition under New York State common law.

        78.   Defendants’ aforesaid violations of New York State common law have

caused injury to Plaintiffs.

        79.   Defendants’ aforesaid violations of New York State common law, if

continued, will continue to cause Plaintiffs to sustain irreparable injury, for which

they have no adequate remedy at law.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

        A.    That Defendants and their affiliates, officers, agents, servants,

employees, successors, and assigns, and all persons in active concert or participation

with them who receive actual notice of the injunction order, by personal service or

otherwise, be enjoined, preliminarily and permanently, from:




                                           15
12754061.2
       Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 16 of 17




             1.     Any manufacture, production, sale, import, export, distribution,

advertisement, promotion, display, or other exploitation of the Infringing Products;

             2.     Any use of Plaintiffs’ Tree Design Marks or any other marks,

designs, products, designations, or displays confusingly similar thereto, in connection

with any goods or services;

             3.     Committing any other acts that infringe or dilute Plaintiffs’ Tree

Design Marks; and

             4.     Committing any other acts calculated or likely to cause

consumers to believe that Defendants or their goods or services are in any manner

connected, affiliated, or associated with or sponsored or approved by Plaintiffs;

        B.   Pursuant to 15 U.S.C. § 1118, that Defendants deliver to Plaintiffs for

destruction all units of the Infringing Products and all materials (including, without

limitation, all advertisements, promotional materials, brochures, signs, displays,

packaging, labels, and/or website materials) within their possession, custody, or

control, either directly or indirectly, that display or incorporate the Tree Design

Marks or any other marks, designs, products, designations, or displays confusingly

similar thereto;

        C.   Pursuant to 15 U.S.C. § 1116, that Defendants file with the Court and

serve on counsel for Plaintiffs within thirty (30) days after the entry of final judgment,

a report in writing and under oath setting forth in detail the manner and form in

which they have complied with paragraphs A and B above;




                                             16
12754061.2
        Case 5:21-cv-00838-MAD-ML Document 1 Filed 07/23/21 Page 17 of 17




        D.    Pursuant to 15 U.S.C. § 1117(a), that Defendants be directed to account

to Plaintiffs for all gains, profits, and advantages derived from Defendants’ wrongful

acts;

        E.    Pursuant to 15 U.S.C. § 1117(a), that Plaintiffs recover from Defendants

three times the amount of Defendants’ profits;

        F.    Pursuant to 15 U.S.C. § 1117(a), that Plaintiffs recover from Defendants

their attorneys’ fees and costs in this action;

        G.    That Plaintiffs recover prejudgment interest; and

        H.    That Plaintiffs be awarded such other and further relief as the Court

may deem equitable and proper.

                                   JURY DEMAND

                            Plaintiffs demand trial by jury.



Dated: July 23, 2021                              BOND, SCHOENECK & KING, PLLC



                                                  By:
                                                        Louis Orbach (507815)
                                                        Liza R. Magley (519849)
                                                  One Lincoln Center
                                                  Syracuse, New York 13202-1355
                                                  Telephone: (315) 218-8000
                                                  Email: lorbach@bsk.com
                                                  Email: lmagley@bsk.com

                                                  Attorneys for Plaintiffs




                                             17
12754061.2
